Citation Nr: 1632603	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active duty service from August 1979 to August 1988, with an additional 17 years of prior active duty service.  The Veteran's personnel records show service from December 1961 to August 1988.  These records also confirm service in Vietnam, showing service at least from May 1968 to March 1969.    

The Veteran died in June 2012 and the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in June 2012, and the cause of death was listed as neuroendocrine cancer in the liver and liver failure with Zollinger-Ellison syndrome and chronic kidney disease listed as significant conditions contributing to death. 
 
 2. At the time of the Veteran's death, service connection was in effect for right elbow tendinitis. 
 
3. The Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange. 
 
4.  Resolving reasonable doubt in favor of the claimant, the Veteran's diabetes mellitus was etiologically related to herbicide exposure during his active duty service.

5.  Resolving reasonable doubt in favor of the claimant, the Veteran's chronic kidney disease was caused or aggravated by his service-connected diabetes mellitus.

6.  The evidence is in equipoise as to whether the Veteran's diabetes mellitus and chronic kidney disease contributed materially or substantially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition to grant the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice.

Law and Analysis

At the time of the Veteran's death, service connection had been established only for tendinitis of the right elbow.  The death certificate indicates that neuroendocrine cancer in the liver and liver failure caused the Veteran's death with Zollinger-Ellison syndrome and chronic kidney disease listed as significant conditions contributing to death.  The appellant has asserted that the Veteran's diabetes mellitus was caused by Agent Orange exposure during his service in the Republic of Vietnam and, in turn, his diabetes mellitus caused his chronic kidney disorder, which restricted the Veteran's treatment options for his cancer.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in the claimant's favor, the Board finds that service connection is warranted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In cases where the Veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board notes that the appellant has not alleged, nor does the evidence show, that the Veteran's diabetes mellitus or chronic kidney disease began in service or within one year of separation from service.  See 38 C.F.R. §§ 3.303(a), 307, 309(a).  Rather, as noted above, she has asserted that the disease was related to the Veteran's in-service Agent Orange exposure.

In this case, the elements of service connection for the Veteran's diabetes mellitus, have been met.  The medical evidence indicates that the Veteran had been diagnosed with diabetes mellitus.  It has also been established that the Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicides, including Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus is one of the disabilities delineated in 38 C.F.R. § 3.309(e), therefore, the Veteran's diabetes mellitus is service connected.

The remaining questions are whether the Veteran's diabetes mellitus caused or aggravated the Veteran's chronic kidney disease and whether such conditions caused or contributed to the Veteran's death. 

The Veteran's claims file includes private medical records from his nephrologists.  At an appointment in August 2009, Dr. F.A. evaluated the Veteran for an initial appointment due to his kidney disease.  Dr. F.A. noted that the Veteran had had chronic kidney disease for several months as well as "longstanding" vascular disease.  The doctor opined, at that time, that he doubted that the Veteran's renal insufficiency was related to his diabetes, as the diabetes was diagnosed only a few months prior.

In support of her claim, the appellant submitted a disability benefits questionnaire (DBQ) from one of the Veteran's private doctors, Dr. L.R., dated May 2014.  In the DBQ form, Dr. L.R. noted that the Veteran had been diagnosed with diabetes in 2008.  He also noted that the Veteran had diabetic neuropathy or renal dysfunction and peripheral vascular disease as a result of his diabetes mellitus.  Dr. L.R. then stated that the Veteran died from complications of a neuroendocrine cancer.  He reported that the Veteran had been treated for the cancer over several years and noted that his kidney function had deteriorated during that time, partly due to peripheral vascular disease and diabetes.  He then opined that this deterioration of the kidneys led to limited treatment options for the Veteran's battle with cancer.

A VA medical opinion was obtained by the RO in June 2015.  The VA examiner reviewed the claims file and reported that the Veteran appeared to have been diagnosed with diabetes mellitus in June 2009, as he found no evidence of elevated glucose levels prior to that time.  He further noted that there was no data of record suggesting that the chronic kidney disease had progressed after the diagnosis of diabetes.  Thus, the VA examiner opined that since the Veteran had stage 3 chronic kidney disease for at least five month prior to the diagnosis of diabetes and, since the records did not indicate that his chronic kidney disease had progressed since that diagnosis, it was less likely than not that the Veteran's diabetes mellitus had caused renal complications or aggravated such complications, which in turn contributed to his death.

The Board finds that the medical opinions cited above permit application of the reasonable doubt doctrine.  While Dr. F.A. did not find that the Veteran's kidney disease was caused by his diabetes mellitus, he did not offer an opinion as to aggravation.  Dr. L.R., on the other hand, considered the Veteran's kidney function over the course of his cancer treatments and opined that the Veteran's diabetes mellitus did contribute to a decline in kidney function during that time.  The 2015 VA examiner opined that the Veteran's diabetes did not cause or aggravate the Veteran's kidney function, as there was no data to suggest a progression of the kidney disease.  Although the U.S. Court of Appeals for Veterans Claim has expressly declined to adopt a "treating physician rule," which would per se afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician, see Guerrieri v. Brown, 4 Vet.App. 467, 471-73 (1993), the Board nevertheless notes that the VA examiner did not have the benefit of treating the Veteran during that time period, as did Dr. L.R.  Moreover, the Board finds that the opinions of Dr. L.R. and the VA examiner place the evidence of record at least in equipoise as to whether the Veteran's diabetes mellitus caused or aggravated the chronic kidney disease, which in turn, contributed to the Veteran's death.  

Resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


